Citation Nr: 1101821	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-31 885	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to January 
1985 and from January 3, 2004, to February 2, 2005.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in which the RO denied the Veteran's claim for service 
connection for obstructive sleep apnea.  The Board subsequently 
remanded the case in May 2009 for further notification, 
evidentiary development, and adjudication.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in April 2009.  A transcript of the hearing has been 
associated with the Veteran's claims file.  During the April 2009 
hearing, the Veteran stated that he wished to withdraw from 
appeal his claim for higher rating for his service-connected 
osteoarthritis of the fifth distal interphalangeal joint of the 
left hand.  In light of the Veteran's statement, the Board 
considers the identified claim to be withdrawn and no longer in 
appellate status.


FINDING OF FACT

The available evidence shows that the Veteran's pre-existing 
obstructive sleep apnea as likely as not worsened during a period 
of active military service.


CONCLUSION OF LAW

The Veteran has obstructive sleep apnea that is the result of 
disease aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his pre-existing obstructive sleep 
apnea was worsened while serving in Southwest Asia.  
Specifically, the Veteran has stated that although he suffered 
from obstructive sleep apnea prior to his January 2004 entry onto 
active duty, he was given a profile at his entrance requiring him 
to have access to electricity while deployed overseas to 
Southwest Asia so that he could use his continuous positive 
airway pressure (CPAP) machine at night to treat the symptoms of 
obstructive sleep apnea.  Because he was not afforded the 
required electricity while overseas, he contends, he was unable 
to use his CPAP machine; thus, the Veteran claims, the disorder 
worsened beyond its natural progression during his active duty.  

Relevant medical evidence of record consists of the Veteran's 
December 2003 pre-service diagnosis of, and ongoing treatment 
for, obstructive sleep apnea as well as service treatment records 
from the Veteran's tour of duty from January 2004 through 
February 2005 and reports of VA examinations performed in October 
2005 and November 2009.  Review of the Veteran's medical records 
indicates that he underwent a sleep study in December 2003, at 
which time he was diagnosed with obstructive sleep apnea and 
prescribed a CPAP machine for use while sleeping.  The examiner 
at that time noted that the Veteran's wife reported that he had 
been snoring for approximately 7 years.  In an opinion dated in 
August 2006, the Veteran's private physician stated that he had 
"little doubt that going for a couple of years without being 
able to use his CPAP probably had some adverse effect upon [the 
Veteran's] health, although hopefully nothing permanent.  This 
however will never be able to be determined with certainty."  

Review of the Veteran's service treatment records reflects that 
at a January 2004 pre-deployment health assessment, the Veteran 
was noted to carry a diagnosis of obstructive sleep apnea and 
require a CPAP machine for use while he slept.  The examiner at 
that time recommended that the Veteran be deployed but be allowed 
to use his CPAP machine on deployment.  Similarly, the January 
2004 pre-deployment health assessment noted the Veteran's 
permanent medical profile for obstructive sleep apnea, 
documenting that the Veteran "must have access to electricity to 
operate CPAP machine."  He was, however, found to be 
"deployable" on examination.  At post-deployment health 
assessments conducted in December 2004 and October 2005, the 
Veteran reported that his health had worsened while he was 
stationed overseas.  He was medically disqualified from service 
in June 2005 due to his diagnosis of obstructive sleep apnea.  At 
an October 2005 report of medical assessment, the Veteran was 
again noted to have a diagnosis of sleep apnea and to require a 
CPAP machine when sleeping.

The Veteran was provided VA examination in October 2005.  Report 
of that examination reflects that the examiner noted the 
Veteran's history of obstructive sleep apnea, which the Veteran 
stated was first diagnosed in 2003, just prior to his January 
2004 entrance into active duty and deployment.  The examiner 
conducted physical examination and diagnosed the Veteran with 
obstructive sleep apnea, which he acknowledged was being treated 
with CPAP therapy.  The examiner did not offer an opinion as to 
whether the Veteran's obstructive sleep apnea, which was 
diagnosed prior to his entry onto active duty in 2004, was 
worsened beyond the natural progress of the disease during the 
Veteran's time in service.  Thus, pursuant to the Board's May 
2009 remand, the Veteran was again provided VA examination in 
November 2009.  At that time, the examiner acknowledged the 
Veteran's diagnosis of, and ongoing treatment for, obstructive 
sleep apnea, as well as his contention that the disorder worsened 
because of his inability to use his CPAP machine while deployed 
overseas.  The examiner opined that there was no clear and 
unmistakable evidence that the Veteran's obstructive sleep apnea 
was not worsened during service beyond the natural progression of 
the disease.  She further stated that she could not state without 
resorting to mere speculation that the Veteran's obstructive 
sleep apnea did not worsen during his time on active duty and 
noted that, although at the time of examination he did not 
display cardiac or hemodynamic problems due to his inability to 
use the CPAP machine during service, such complications could 
arise in the future.

At the April 2009 hearing, the Veteran testified that, although 
he had a medical profile issued before deployment, which required 
that he be provided electricity with which to use his CPAP 
machine while deployed, he was able to use the machine only about 
30 percent of the time, due to the lack of compatible electrical 
outlets and the dusty, sandy environment in which he was 
stationed.  The Veteran claimed that his sleep apnea worsened 
while on active duty, causing him tiredness and sleep problems 
during his deployment.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Generally, service connection requires:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Every Veteran who served in the active military, naval, or air 
service after December 31, 1946, shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003 (July 16, 2003) (holding that to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service).

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2010).  Clear and unmistakable evidence is 
required to rebut a presumption of aggravation where the pre-
service disability underwent an increase during service. 38 
C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary 
or intermittent flare-ups during service of a pre-existing injury 
or disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

As noted, the Veteran's pre-deployment examination showed the 
presence of obstructive sleep apnea.  The issue thus becomes 
whether the Veteran's pre-existing obstructive sleep apnea was 
aggravated by service.  See 38 C.F.R. § 3.306(b).  Here, the 
Board concludes that there is not clear and unmistakable evidence 
that the Veteran's obstructive sleep apnea did not undergo 
worsening during service beyond the natural progression of the 
disease.  As discussed above, the Veteran was noted to have 
obstructive sleep apnea at his entry into active duty.  He had 
his physical profile permanently altered because of the need to 
be provided electricity so that he could use his CPAP machine at 
night while on deployment overseas to treat his obstructive sleep 
apnea.  Since his separation from active duty, the Veteran has 
continued to seek treatment for obstructive sleep apnea, as 
reflected by private treatment records documenting ongoing 
treatment for the disorder.  Further, the November 2009 VA 
examiner concluded that there was no clear and unmistakable 
evidence that the disability was not worsened beyond its normal 
progression during the Veteran's active duty.  This conclusion is 
corroborated by the January 2004 physical profile that 
recommended that the Veteran be provided electricity for his CPAP 
machine during his deployment, as well as his June 2005 medical 
separation from service due to obstructive sleep apnea.

There is, further, no evidence in the file to support the 
conclusion that the worsening of the Veteran's disability during 
service was no more than its natural progression.  The Board 
notes that 38 C.F.R. § 3.306(b) requires clear and unmistakable 
evidence to rebut the presumption of aggravation where, as here, 
a Veteran's pre-existing disability is shown to have increased in 
severity during service.  In this case, it is clear from the 
evidence that the Veteran's pre-existing obstructive sleep apnea 
worsened during service.  There is no medical evidence of record 
to suggest that such worsening was due solely to natural 
progression of the disease.  To the contrary, the Veteran himself 
has stated that his symptoms of obstructive sleep apnea worsened 
while on active duty; this finding is supported by his private 
sleep doctor, who opined in August 2006 that there is "little 
doubt that going for a couple of years without being able to use 
his CPAP probably had some adverse effect upon [the Veteran's] 
health."  Finally, the record contains no inconsistent 
statements by the Veteran or other reasons to question his 
credibility, and the fact that the Veteran's obstructive sleep 
apnea was noted at discharge tends to support his contentions 
that his obstructive sleep apnea worsened while on active duty.  
Given the absence of evidence to the contrary, aggravation is 
presumed.  38 C.F.R. § 3.306.  As such, the Board finds that 
service connection for obstructive sleep apnea is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea on 
the basis of aggravation during service is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


